COURT OF APPEALS
                                     Thirteenth District
                            Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 3rd day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-13-00155-CR                                         (Tr.Ct.No. 13-1-27,125-D)
THE STATE OF TEXAS                                                              Appellant,
                                             v.
UYLESS TROY BLAND                                                               Appellee.

                  On appeal to this Court from Victoria County, Texas.

                                        

                                     JUDGMENT
On appeal from the 377th District Court of Victoria County, Texas, from an order signed
March 15, 2013. Opinion by Justice Nora L. Longoria. Publish. TEX. R. APP. P. 47.2(b).

THIS CAUSE was submitted to the Court on October 2, 2013, on the record and
appellant’s brief. These having been examined and fully considered, it is the opinion of
the Court that there was no error in the judgment of the court below, and said judgment
is hereby AFFIRMED against appellant, The State of Texas.

It is further ordered that this decision be certified below for observance.

                                       
                              DORIAN E. RAMIREZ, CLERK